Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed April 9, 2020, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1-4, 6-9 and 11 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the limitations added to claims 1 and 7, including the pipeline to the hydraulic actuator and at least one portion of the bridge pipeline are formed in a plane that is orthogonal to a plane in which the center bypass pipeline and the parallel pipeline extend (e.g. claim 1 line 23-25), a length of the second spool valve is less than half of a length of the first spool valve(e.g. claim 1 line 26-27),  and  the first spool valve and the second spool valve are disposed such that the movement directions thereof are parallel to each other (e.g. claim 1 line 28-29).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-4, 6, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 15-16 and claim 7 line 10-11 “the second spool valve disposed the bridge pipeline” is confusing, as it appears to be missing connecting words or phrases (e.g. “in” after “disposed”).
In claim 1 line 21 and claim 7 line 15 “the parallel pipeline” has no antecedent basis.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi et al (2015 0107712) in view of Takeshita (7921764). Kobayashi et al discloses a heavy construction machine comprising a hydraulic pump (e.g. 77) connected to an engine (in 6, paragraph 40) installed in an upper turning body (3) mounted on a lower travelling body (2); a control valve including a plurality of first spool valves (27, 35, 49, 56), in a center bypass pipeline (67; e.g. fig 4, 6), with a last (56) of the first spool valves to control a flow rate of hydraulic oil flowing from the hydraulic pump, through  a parallel pipeline (69), a first check valve (85) and respective bridge pipelines (i.e. between the first check valve and the last of the first spool valves, including 19C, 19C; e.g. fig 7), to the last of the first spool valves, to respective hydraulic actuator pipelines (e.g. 33A, 33B; e.g. fig 7), then to a hydraulic actuator (9A), to move a work element (9), by controlling communication and blockage between the bridge pipeline and one of the pipelines to the hydraulic actuator; wherein the first spool valve in a valve block (14, e.g. fig 6), and the center bypass pipeline, the bridge pipeline, and the parallel pipeline are formed in the valve block; and wherein the pipeline to the hydraulic actuator and at least one portion (33A, 33b) of the bridge pipeline are formed in a plane that is orthogonal to a plane in which the center bypass pipeline and the parallel pipeline extend (fig 7); wherein the first valves are 6-3 way valves; but does not disclose that a second spool valve in the valve block and bridge pipeline, upstream of the first spool valve, and controlled by a control device to control a flow rate of the hydraulic oil flowing from the hydraulic pump, through the bridge pipeline and to the first spool valve; that the movements of the first and second spool valves are parallel to each other; or that a length of the second spool valve is less than half of a length of the first spool valve.
Takeshita teaches, for a heavy construction machine including a plurality of first 6-3 way control valves (13, 14) in a center bypass pipeline (unnumbered, between pump 11 and T; e.g. fig 1), with a last (14) of the control valves to control a flow rate of hydraulic oil flowing from a hydraulic pump (11), through  a parallel pipeline (connected to check valves), a first check valve (unnumbered, upstream of 15) and a bridge pipeline (between check valve and 14), to the last of the first spool valves, to respective 
Since Kobayashi et al and Takeshita are both from the same field of endeavor, the purpose disclosed by Takeshita would have been recognized in the pertinent art of Kobayashi et al. It would have been obvious at the time the invention was made to one having ordinary skill in art to add a second valve upstream of the last of the first valves of Kobayashi et al and in the bridge pipeline, and controlled by a control device to control a flow rate of the hydraulic oil flowing from the hydraulic pump, through the bridge pipeline and to the first spool valve; wherein the second valve is 2-2 way valve, as taught by Takeshita, or the purpose of prioritizing another of the first valves.
Looking at fig 6 and 7 of Kobayashi et al one having ordinary skill in the art would have moved the last of the first spool valves relative to the first check valve (85), along an axis of the center bypass pipeline away from another first spool valve (49), so that they last of the first spool valves and the first check valve are not in the same plane. This would allow the second valve to be in a pipeline parallel to the center bypass pipeline, from the first check valve to a center portion of the passages 19C. For the second valve to work, it would be a second spool valve, which moves parallel to the first spool valve, for ease of drilling the bore for the spool and to not interfere with movements of other valves.
The first spool valves are 6-3 way valve, and, as shown in fig 4, extends from one side of the control block to the other, with multiple passages (including 44A, 44B, 44C, 44D) connected to a bore containing the spool, and actuated by a piston and rod (in e.g. 54B); whereas the second spool valve is a 2-2 way valve and would only have a single passage connected to a bore containing the second spool valve (the spool of the second spool valve would either allow free flow through  the passage or throttle the 

Kobayashi et al discloses the control valve includes a boom-use first spool valve (49) controlling a flow rate of the hydraulic oil flowing from the hydraulic pump to a boom cylinder (8A) and a flow rate of the hydraulic oil flowing from the boom cylinder to a hydraulic oil tank (78), with the first spool valve controlling a flow rate of the hydraulic oil flowing from the hydraulic actuator to the hydraulic oil tank, the second spool valve is between the boom-use first spool valve and the last of the first spool valves, in the valve block and the hydraulic actuator is an arm cylinder (claim 2 and 8); the hydraulic oil flowing through the bridge pipeline reaches the first spool valve through an arm-use bridge pipeline (i.e. the arm-use bridge pipeline 33A, 33B, is part of the bridge pipeline; claim 3 and 9); a check valve (i.e. the first check valve) is provided between the arm-use bridge pipeline and the center bypass pipeline (claim 6 and 11).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi et al (2015 0107712) in view of Takeshita (7921764) H, as applied to claim 3 above, and further in view of Applicant’s admitted prior art. The modified Kobayashi et al discloses all of the elements of claim 4, as discussed above, and further that the control device reduces an opening area (moves to y position) of the second spool valve upon determining that a composite operation of a rotation (by 17) and a boom (by 21) is performed or that a composite operation of a rotation (by 17) and either (using 27) a boom (from 23) or an arm (from 28) is performed (as part of the teaching of Takeshita, reference numbers above refer to Takeshita); but does not disclose that the control device reduces an opening area of the second spool valve upon determining that a composite operation of an arm and a boom is performed. 
Applicant’s admitted prior art teaches, for a excavator with boom-use and boom-use first valves in a center bypass pipeline (page 1 line 23-5) and an arm-use second valve (15) in a parallel pipeline (page 2 line 5-9), wherein an opening area of the arm-
Since Kobayashi et al and Applicant’s admitted prior art both reduce an opening area of the arm-use second valve upon determining that a composite operation is performed; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the composite operation of the modified Kobayashi et al be that of an arm and a boom being performed, as taught by Applicant’s admitted prior art, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this 

/F Daniel Lopez/Primary Examiner, Art Unit 3745